 Case 1:18-cv-24141-CMA Document 1-2 Entered on FLSD Docket 10/08/2018 Page 1 of 2


AO 440 (Rcv. 06/12) Sumrnons in   a   Civil Action


                                          UNrrBn Srnrps DIsrrucr CoURT
                                                                  for the

                                                       Southem District of Florida


 TRAVELERS PROPERTY CASUALTY COMPANY                                 )
    OF AMERICA a/s/o YS GARMENTS, lNC.                               )
                                                                     )
                                                                     )
                           Plaintífts)                               )
                                                                     )
                                                                            Civil Action No. 18cv-24141
                                                                     )
            SEABOARD MARINE, LTD., INC
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                          Defendant(s)                               )

                                                     SUMMONS IN A CIVIL ACTION
                                           SEABOARD MARINE, LTD., INC
To:   ¡Defendant's name and address)
                                           c/o its Registered Agent
                                           COGENCY GLOBAL, INC.
                                           115 North Calhoun St. Suite 4
                                           Tallahassee, FL32301




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)     or 60 days if you
                                                                                                               -
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)   you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
                      -
the Federal Rules of Civil ProcçdUrp. .lhe¡mswer.or raotion must be served on the plaintiff or plaintiff s attorney,
whose name and address are:
                                           $|t:ff*li;Ì:333ä[1,t'T
                                           7777 Glades Rd Suite 100
                                           Boca Raton, FL 33434
                                           Tel: 561-241-6740
                                           Email: MitchLShadow@gmail.com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Depuqt   (lsilt
 Case 1:18-cv-24141-CMA Document 1-2 Entered on FLSD Docket 10/08/2018 Page 2 of 2


AO   zl40 (Rev.   06/12) Summons in a Civil Action   (Page 2)


Civil Action No. 18cv-24141

                                                                     PROOF OF SERVICE
                          (This sectíon should not          be   líled wìth the court unless requíred by Fed. R         Cív. P. 4 (I))


             This summons for fuane            of individual and title, if any)

was received by me on (date)


             0     I personally served the summons on the individual at @lace)
                                                                                            on (date)                                 ;or

             Í     I left the summons at the individual's residence or usual place of abodewith                     ¡name)

                                                                             , a person ofsuitable age and discretion who resides there,
             on (date)                                    , and mailed a copy to the individual's last known address; or

             Û I served       the summons orr         (name of individual)                                                                    , who is

              designated by law to accept service ofprocess on behalfof                    (nanre oforganization)

                                                                                            on (date)                                 ;or

             D     I returned the summons unexecuted because                                                                                       or

             D     Other gpeciffl:




             My fees are $                                for travel and $                       for services, for    a total   of$         O.0O



             I declare under penalty of perjury that this information is true.


Date:
                                                                                                        Server's signature



                                                                                                     Printed nante and title




                                                                                                        Sewer's address


Additional information regarding attempted service,                       etc   :
